NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN COLIN-COSS, AKA Juan Coss,                 No.    18-71190
AKA Colin Hernandez, AKA Juan
Hernandez-Guerrero,                             Agency No. A074-579-496

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Juan Colin-Coss, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection”), and cancellation of removal for certain nonpermanent residents. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We dismiss in part and deny in part the petition for review.

      Colin-Coss does not raise any argument challenging the agency’s dispositive

determinations that he was statutorily ineligible for asylum because his asylum

application was untimely, that he failed to establish a protected ground was or will

be a reason for the harm he experienced or fears, that he failed to demonstrate it is

more likely than not he would be tortured by or with the consent or acquiescence

of the government if returned to Mexico, and that he did not qualify for

cancellation of removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in an opening brief are

waived). Thus, Colin-Coss’s asylum, withholding of removal, CAT, and

cancellation of removal claims fail.

      We lack jurisdiction to consider Colin-Coss’s contentions as to a previously

approved visa and his mental health status because he failed to raise those issues

before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We

lack jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”); Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002)

(“[W]e may not entertain due process claims based on correctable procedural


                                          2                                     18-71190
errors unless the alien raised them below.”). To the extent Colin-Coss contends the

BIA failed to properly consider the record in its analysis of his claims, the record

does not support Colin-Coss’s contention. See Fernandez v. Gonzales, 439 F.3d
592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    18-71190